Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.   
Response to Amendment
3.	Applicant’s amendments filed 02/04/2022 to the claims are accepted. In this amendment, claims 1-6, 9-11, and 14-15 have been amended. In response, the 101 rejection is withdrawn. 
Response to Argument
4.	 Applicant’s arguments filed on 02/04/2022 to the 102 rejection have been fully considered but they are moot in view of new ground of rejection as demonstrated more fully below. 
Specification Objections
5.   	The Application's specification filed 02/04/2022 is objected to because of the following informalities:  
	The specification in [0030] discloses “FIG. 2C illustrates an example in which a sum of the intensities of the frequency spectrum from 1 kHz to 10 kHz obtained from the 10 to 1 kHz”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claims 1, 6, and 11 “in a first and second steps coincide each other” (e.g. claim 1, p. 3 line 3) lacks explicit antecedent basis. It is unclear whether this limitation refers to “first/second steps” recited prior? 
b.	Further, (1) “detecting a first frequency range by comparing the obtained first frequency spectrum and the obtained second frequency spectrum, the first frequency range being a frequency range in which frequency components of vibrations in a first and second steps coincide each other in a predetermined error range; (2) setting, in response to the detecting of the first frequency range, a determination region by excluding the detected first frequency range from the determination region; (3) generating, in accordance with peaks of the frequency spectrum detected in the determination region set by the setting, abnormality determination criterion information indicating a second frequency range to be used to determine an abnormality of the (3) generating an abnormality determination indicating a second frequency range when (2) a determination region excluded the detected first frequency range which is in a predetermined error range as recited in (1)?
c.	Furthermore, “setting, in response to the detecting of the first frequency range, a determination region by excluding the detected first frequency range from the determination region” (e.g. claim 1, p.3 lines 5-6) is in definite. It is unclear what it means by “a determination region” of what?
d.	Also, “generating, in accordance with peaks of the frequency spectrum detected in the determination region set by the setting” lacks antecedent basis and indefinite.  There are no “peaks” of the frequency spectrum detected in the predetermination region in the step of setting above; and it is unclear whether peaks of the frequency spectrum refer to the first frequency spectrum?
e.	and, “determining, by using (1) a frequency spectrum being at least part of the first frequency spectrum or the second frequency spectrum and including frequency
components within the second frequency range indicated in the generated abnormality determination criterion information, whether (2) the frequency spectrum indicates an abnormality of the monitoring target apparatus, wherein (3) the frequency spectrum used in the determining does not include frequency components within the detected first frequency range” lacks explicit antecedent basis and indefinite. It is unclear whether (2) and (3) refer to “the first frequency spectrum” or “the second frequency spectrum” from (1)? In addition, the frequency spectrum used in the determining of what, abnormality?
	Dependent claims 2-5, 7-10, and 12-15 are rejected for the same reason as respective parent claim.
Examiner note:  Based on figures 2A-2C and paragraphs [0030]-[0040] the claim’s limitations are not clearly claimed the performance of how to detect and determine the abnormalities of the monitoring target apparatus. For example, in claim 1, the examiner interprets “before/change” vibration step is first/second spectrum obtained from the vibration data happened before/after changing (e.g. different frequencies). The claim further recites a first frequency range is the before and after changing of vibration data in a predetermined error range excluded in a predetermined region. The claim further recites generating abnormality determination region indicating a second frequency range while the first spectrum range excluded. The claim is missing “IF/ELSE” statements. 
Due to number of 35 USC 112(b) rejection, the claims are not sufficiently quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner. 
	AIA  Statement - 35 USC § 102 & 103  
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 103 
9.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 


10.	Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being obvious over Nagai et al, hereinafter Nagai (US patent 4,425,798 – of record) in view of Hatch et al, hereinafter hatch (US 2013/0096848) – of record.20  
 As per Claims 1, 6, and 11, Nagai teaches an apparatus, method, and CRM 1 for determining an abnormality of a monitoring target apparatus including a rotary part, the apparatus comprising: a memory (Fig 8, memory 37); and a processor coupled to the memory (Fig 8, control circuit 42 “processor” connected to memory 37), the processor being configured to perform processing, the processing including: 
obtaining, in association with a first step among a plurality of steps, first vibration data (a vibration frequency of 49.5 Hz considered “a first vibration data”, see col 5 lines 56-59; or a reference frequency spectrum “before the change”, see col 10 lines 23-39) from a sensor (Fig4, vibration detector 1), the first vibration data being vibration data indicating a vibration signal of the monitoring target apparatus measured by the sensor (Fig 1, f0 represents frequency of vibration of rotating rotary machinery, col 2 lines 3-9) in a time period when the first step is executed by the monitoring target apparatus (it is noted that frequency and time period is inversely proportional, the number of vibrations per second is frequency, F=1/T. Thus, for F=49.5 Hz would take a time-period of 0.02 second (T=1/F), the first step being any one of the plurality of steps; 
obtaining a first frequency spectrum from the first vibration data obtained in association with the first step (power spectrum of the first frequency vibration 49.5 Hz is 0.0975 as the highest spectrum amplitude, col 2 line 66 to col 3 lines 9, col 4 lines 1-10); 

obtaining a second frequency spectrum from the second vibration data obtained in association with the second step (power spectrum of the second frequency vibration 50.5 Hz is 0.0945 as the highest spectrum amplitude as shown in Fig 3); 
detecting a first frequency range by comparing the2PATENTFujitsu Reference No.:16-02760 Application Serial No.:16/524,800obtained first frequency spectrum and the obtained second frequency spectrum (Fig 7, spectrum comparator 26, col 4 lines 1-10 and 50-61), the first frequency range being a frequency range in which frequency components of vibrations in a first and second steps coincide each other (col 6 lines 44-49, col 4 lines 50-61, col 12 lines 47-55) in a predetermined error range (col 11 lines 1-26); 
setting, in response to the detecting of the first frequency range, a determination region by excluding the detected first frequency range from the determination region (e.g. selecting remaining frequency spectra for processing and excluding the spectra used during computation, col 7 line 43 to col 8 line 4); 

determining, by using a frequency spectrum being at least a part of the first frequency spectrum or the second frequency spectrum and including frequency components within the second frequency range indicated in the generated abnormality determination criterion information (abnormality determined, abstract lines 4-12), whether the frequency spectrum indicates an abnormality of the monitoring target apparatus (col 11 lines 1-11). Nagai does not explicitly teach wherein the frequency spectrum used in the determining does not include frequency components within the detected first frequency range.
Hatch teaches the frequency spectrum used in the determining does not include frequency components within the detected first frequency range (frequency spectrum of the motor considered the first frequency band, col 2 lines 47-51 and 56-64, e.g. 60 Hz frequency range, col 3 lines 46-54).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Nagai having frequency spectrum excluded frequency components as taught by Hatch that would utilize high frequency components of measured spectra produced by electrical motor-driven devices (Hatch, col 1 lines 12-22). 

As per Claims 2, 7, and 12, Nagai in view of Hatch teaches an apparatus, method, and CRM according to claims 1, 6, and 11, Nagai further teaches the processing performed by the processor including: selecting, among the peaks of the frequency spectrum detected in the determination region, peaks from a peak having a highest intensity to a peak at which the predetermined condition is not satisfied (col 7 line 57 to col 8 line 4 and 59 to col 9 line 13); and generating the abnormality determination criterion information indicating the frequency region used to determine an abnormality of the monitoring target apparatus based on the selected peaks (Fig 8, abnormality discriminator 41 detects amplitude of the different spectrum exceeding the reference range, see col 10 lines 50-59, col 11 lines 30-35, col 12 lines 12-17 ).  
As per Claims 3, 8, and 13, Nagai in view of Hatch teaches an apparatus, method, and CRM according to claims 2, 7, and 12, Nagai further teaches wherein the abnormality determination criterion information includes a plurality of the frequency regions corresponding to the selected peaks, and a peak intensity corresponding to each of the plurality of frequency regions, for each step of a plurality of steps (select highest frequency spectrum amplitude if exceeding the reference range, col 5 lines 4-30, col 8 lines 60-66, col 11 lines 19-29), and wherein the processing performed by the processor further includes: determining the abnormality of the monitoring target apparatus based on the plurality of frequency regions for each step of the plurality of steps, included in the abnormality determination criterion information, and the peak intensity corresponding to each of the plurality of frequency regions (abnormality discriminator determines if different amplitude exceeding the reference range, col 9 lines 3-13, col 11 lines 11-26, e.g. Figs 2-3 show highest spectrum at the top of columns).      
As per Claims 4, 9, and 14, Nagai in view of Hatch teaches an apparatus, method, and CRM according to claims 3, 10, and 13, Nagai further teaches wherein the determining of the abnormality is configured to perform first processing in a case where, after detecting that a first frequency spectrum being the frequency spectrum obtained for the first step includes a peaks in the frequency region indicated by the abnormality determination criterion information, a peak is not detected in at least a part of the frequency region indicated in the abnormality determination criterion information (Fig 3 shows the first frequency at 50Hz in the selected list not detected because the rotating machinery is 50.5Hz, there is abnormality “exceed” appears in the range between 49Hz and 51Hz, see col 5 lines 60-63, col 7 lines 14-28), the first processing including: 
determining whether a second frequency spectrum being the frequency spectrum obtained for the second step includes a peak in at least a part of the frequency region indicated in the abnormality determination criterion information (a second frequency is 51Hz in the list of Fig 3, the frequency range between 50Hz and 49Hz shows abnormality “exceed”, col 5 lines 7-19, col 11 lines 19-29); and
outputting information indicating an abnormality in a case where the second frequency spectrum does not include the peak in at least the part of the frequency region indicated in the abnormality determination criterion information (col 9 lines 53-68, col 10 lines 50-57).   
As per Claims 5, 10, and 15, Nagai in view of Hatch teaches an apparatus, method, and CRM according to claims 4, 9, and 14, Nagai further teaches wherein the determining of abnormality is configured to perform second processing in response that a difference between peaks in the frequency region included in the first and second frequency spectrums is not within a predetermined error range (e.g. A(k1), A(k2) higher 
Conclusion
10.	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 /LYNDA DINH/ Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863